Case 19-01346      Doc 12     Filed 10/21/19 Entered 10/21/19 09:24:16          Desc Main
                                Document     Page 1 of 1



                       UNITED STATES BANKRUPTCY COURT
                          NORTHERN DISTRICT OF IOWA

 IN RE:                                      )
                                             )
 SUSAN L. ROMAN,                             )       Chapter 7
                                             )
                                             )       Bankruptcy No. 19-01346
                Debtor.                      )

                 ORDER ON SECOND MOTION FOR ADDITIONAL
                         TIME TO FILE SCHEDULES

       On October 18, 2019, Debtor filed a Second Motion For Additional Time to File
 Schedules, which were due October 18, 2019. For good cause shown,

        IT IS ORDERED that Debtor’s Second Motion For Additional Time to File
 Schedules is GRANTED. Debtor is given to and including October 25, 2019 within
 which to file her Schedules or the case will be dismissed without further notice or
 hearing.

          Dated and Entered: October 21, 2019




                                             THAD J. COLLINS
                                             CHIEF BANKRUPTCY JUDGE




 Prepared and Submitted by:

 Steven G. Klesner 000013024
 Johnston, Stannard, Klesner,
 Burbidge & Fitzgerald, PLC
